DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowing claims 1-3, 5-8 and 16-20 is the inclusion of the limitations of an assembly that includes an overflow channel is defined through the substrate. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
	The primary reason for allowing claims 9-12 is the inclusion of the limitations of a fludic cartridge that includes a substrate, the substrate comprising at least one die coupled to a first side of the substrate, wherein the at least one die is electrically coupled to a number of electrical interface pads via at least one electrical trace defined on a second side of the substrate; and a lid coupled to the second side of the substrate forming at least one fluid chamber between the lid and the substrate. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowing claims 13-15 is the inclusion of the limitations of fluid delivery cartridge that includes at least one die to fluidically dispense at least two different colors of printing fluid; a substrate, wherein the at least one die is coupled to a first surface of the substrate; at least one electrical trace defined on the first surface of the substrate, the at least one electrical trace electrically coupling the at least one die to at least one electrical interface pad; and a lid coupled to a second surface of the substrate, the lid forming at least two main chambers to maintain the at least two different colors of 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/3/22, with respect to rejection(s) of Claims 1-3, 5-8, 16 and 20 and objection(s) to Claims 4 and 17-19 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1-3, 5-8, 16 and 20 and objection(s) to Claims 4 and 17-19 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                         


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853